Mr. Justice McGowan,
dissenting. Some importance attaches to this case as it relates to a question of practice. As I understand, the opinion declares that an agent or attorney can verify a complaint or defence only in two cases: (1) When the action is founded on a written instrument in his possession ; and (2) When all the material allegations of the pleading are within his personal knowledge. If this be so, the absence of the party from the State is no ground to allow the verification by another; *187and it need not be stated as one of “the reasons why it was not made by the party.” This is certainly contrary to the practice in New York, and, as I believe, in this State, section 178 of our Code being identical with section 157 of the New York Code.
The section is certainly not expressed with clearness, and we must, of course, put our own construction upon it. But its very obscurity makes me hesitate to concur in a construction which is admitted to be contrary not only to the commentaries on the code, but to a long line of decisions in the State from which the code comes to us. It is remarkable that there is in the section no express provision allowing a verification to be made by an agent or attorney, on the ground of the absence of the party from the county. But we can hardly suppose it was the intention to wholly omit that which it would seem is at least one of the cases in which such authority is needed. The view of the New York authorities is, that the whole section considered together does make provision for that case; that the express enactment for the case where the party is “within the county” naturally indicates other provision where the party is “not in the county;” which is contained in the general declaration that, “when the pleading is verified by any other person than the party, he shall set forth in the affidavit his knowledge or the grounds of his belief on the subject and the reasons why it is not made by the party.” It is considered that this declaration could not have reference to either of the cases before stated, viz., where the agent had personal knowledge or possession of a written instrument, &c., for these stand on their own grounds, and in neither was there necessity or appropriateness in requiring “the grounds of his belief upon the subject.” Smith v. Rosenthal, 11 How. Pr., 442, which holds that “in the cases provided for in the second clause of the section, the legislature have virtually declared that the ‘possession’ of the instrument is a sufficient ground of belief of the truth of the pleading, and that personal knowledge of its truth is sufficient knowledge; and that either such possession or such knowledge is a sufficient reason why the verification is not by the party.”
As this appears not only from the sense of the words used, but from authority, is it not manifest that the expression, “any *188other person than the party,” means another new and third class of cases, in which the attorney or agent may verify, on condition always that he brings himself within the rule of stating “his knowledge or the grounds of his belief on the subject, and the reasons why it is not made by the party” ? If the declaration in general terms does not mean that, I confess I do not understand what it means; as we have just seen that it could not refer to the cases of personal knowledge or having in possession a written instrument. The view is expressed by Mr. Wait as follows : “So where a party cannot verify a pleading by reason of absence at the time such verification becomes necessary, his attorney (other person) may verify the pleading for him. * * * The provisions of the code in respect to verifications may be analyzed as follows : the pleading should, generally speaking, be verified by the party if within the county where the attorney resides; if not, may be verified by the attorney. It may also be verified by the attorney, whether the party be in the county or not, when the action is based on a written instrument in the possession of the attorney, or when the attorney has personal knowledge of all the material allegations of the pleading.” See 2 Wait Prac., 338; Wait Ann. Code; Estes Plead., § 297, and the numerous authorities therein cited, including Humphreys v. McCall, 9 Cal., 59 (70 A. D., 621); Ely v. Frisbie, 17 Id., 250; and Patterson v. Ely, 19 Id., 28.
Considering the admitted obscurity of the section, it seems to me that it would be better to follow the interpretation which it has received by such high authority, and to give to the absence of the party some weight upon the question of the right of an agent or attorney to make a verification for him.
Judgment reversed.